DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 WILTONS BIER GARDEN and MORE, LLC, DOUGLAS HERBST, and
                    ANGELA TOCON,
                       Appellants,

                                     v.

                       ROGER QUISENBERRY,
                            Appellee.

                              No. 4D16-3697

                              [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa Phillips, Judge; L.T. Case Nos. CACE13-006952 and
CACE15-005838.

   Dean J. Trantalis and H. Maxwell Wihnyk of Trantalis & Associates,
Wilton Manors, for appellants.

  Andrew M. Schwartz of Andrew M. Schwartz, P.A., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.